Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Blaine T. Bettinger on August 8, 2022.

The application has been amended as follows: 

	Please cancel Claim 5. 

	In claim 27, please replace “Table 1” with
 TABLE 1. Genes Utilized for an Embodiment of the 54 Gene Model
TILs Genes (11)
TCRS Genes (43)
CD163
ADORA2A
CD40LG
TIM3
PD-L2
CD2
BTLA
CD80 (B7-1)
ICOS
STAT1
CD3D
VISTA (B7-H5)
CD86 (B7-2)
ICOSLG
TBX21
CD3E
CCL2
CSF1R
IDO1
TGFB1
CD3G
CCR2
CTLA4
IFNG
TNF
CD4
SLAMF4
CXCL10
IL10
TNFRSF14
CD68
CD27 (TNFRSF27)
CXCR6
IL1B
GITR
CD8A
PD-L1
DDX58
KLRD1
OX40
CD8B
CD28
ENTPD1
LAG3
CD137
FOXP3
CD38
GATA3
MX1
OX-40L
CD20
CD40
GZMB
PD-1
 




 

	In claim 28, please replace “Table 1” with
 TABLE 1. Genes Utilized for an Embodiment of the 54 Gene Model
TILs Genes (11)
TCRS Genes (43)
CD163
ADORA2A
CD40LG
TIM3
PD-L2
CD2
BTLA
CD80 (B7-1)
ICOS
STAT1
CD3D
VISTA (B7-H5)
CD86 (B7-2)
ICOSLG
TBX21
CD3E
CCL2
CSF1R
IDO1
TGFB1
CD3G
CCR2
CTLA4
IFNG
TNF
CD4
SLAMF4
CXCL10
IL10
TNFRSF14
CD68
CD27 (TNFRSF27)
CXCR6
IL1B
GITR
CD8A
PD-L1
DDX58
KLRD1
OX40
CD8B
CD28
ENTPD1
LAG3
CD137
FOXP3
CD38
GATA3
MX1
OX-40L
CD20
CD40
GZMB
PD-1
 




	In claim 29, please replace “Table 1” with
 TABLE 1. Genes Utilized for an Embodiment of the 54 Gene Model
TILs Genes (11)
TCRS Genes (43)
CD163
ADORA2A
CD40LG
TIM3
PD-L2
CD2
BTLA
CD80 (B7-1)
ICOS
STAT1
CD3D
VISTA (B7-H5)
CD86 (B7-2)
ICOSLG
TBX21
CD3E
CCL2
CSF1R
IDO1
TGFB1
CD3G
CCR2
CTLA4
IFNG
TNF
CD4
SLAMF4
CXCL10
IL10
TNFRSF14
CD68
CD27 (TNFRSF27)
CXCR6
IL1B
GITR
CD8A
PD-L1
DDX58
KLRD1
OX40
CD8B
CD28
ENTPD1
LAG3
CD137
FOXP3
CD38
GATA3
MX1
OX-40L
CD20
CD40
GZMB
PD-1
 








	In claim 30, please replace “Table 1” with
 TABLE 1. Genes Utilized for an Embodiment of the 54 Gene Model
TILs Genes (11)
TCRS Genes (43)
CD163
ADORA2A
CD40LG
TIM3
PD-L2
CD2
BTLA
CD80 (B7-1)
ICOS
STAT1
CD3D
VISTA (B7-H5)
CD86 (B7-2)
ICOSLG
TBX21
CD3E
CCL2
CSF1R
IDO1
TGFB1
CD3G
CCR2
CTLA4
IFNG
TNF
CD4
SLAMF4
CXCL10
IL10
TNFRSF14
CD68
CD27 (TNFRSF27)
CXCR6
IL1B
GITR
CD8A
PD-L1
DDX58
KLRD1
OX40
CD8B
CD28
ENTPD1
LAG3
CD137
FOXP3
CD38
GATA3
MX1
OX-40L
CD20
CD40
GZMB
PD-1
 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561. The examiner can normally be reached M, W-F, 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY LIN/Primary Examiner, Art Unit 1631